Citation Nr: 0119009	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-06 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee pain 
as due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral shoulder 
pain as due to an undiagnosed illness.

3.  Entitlement to service connection for epicondylitis of 
the elbows as due to an undiagnosed illness.

4.  Entitlement to service connection for back pains as due 
to an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder 
and lack of energy as due to an undiagnosed illness.

6.  Entitlement to service connection for constant mucous 
build up as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

8.  Entitlement to service connection for chronic cough as 
due to undiagnosed illness.

9.  Entitlement to service connection for memory loss, 
claimed as forgetfulness, as due to undiagnosed illness.

10.  Entitlement to service connection for diarrhea as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1983 and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1998 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for the 
disabilities above was denied.

The issues of entitlement to service connection for bilateral 
knee pain, bilateral shoulder pain, epicondylitis of the 
elbows, back pains, a sleep disorder and lack of energy, 
constant mucous build up, headaches, chronic cough and memory 
loss due to undiagnosed illness are the subject of the REMAND 
below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for diarrhea as 
due to undiagnosed illness has been developed.

2.  The veteran served in Southwest Asia from December 1990 
to March 1991.  

3.  A January 1998 statement from a VA physician indicates 
that the veteran had a non-specified colitis of unknown 
etiology.  

4.  An April 1998 VA examination report contains a diagnosis 
of irritable bowel syndrome.

5.  VA postservice outpatient treatment records dated in late 
1998 indicate assessments of chronic diarrhea variously due 
to unknown etiology and "Gulf War Syndr[ome]."

6.  A January 1999 statement from a VA health care provider 
indicates that the veteran has diarrhea due to "Gulf War 
Syndrome."



CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
requirements for establishment for service connection for 
diarrhea due to an undiagnosed illness are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for diarrhea due to an undiagnosed illness, the Board must 
initially consider the impact of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) on this claim. McQueen v. Principi, No. 96-403 
(U.S. Vet. App. Mar. 13, 2001) (per curiam).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefit at 
issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service personnel records are associated with the claims 
folder.  Accordingly, the Board finds that the duty to assist 
the veteran in obtaining service medical records is 
satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment, VA 
examination, and VA hospitalization pertaining to the 
veteran's treatment for diarrhea have been associated with 
the claims folder.  As VA has secured all medical records 
that the veteran has identified pertinent to this claim, VA's 
duty to assist the claimant in this regard is satisfied.  See 
VCAA § 3(a), at 2097-98 (to be codified at 38 U.S.C. 
§ 5103A).  

The veteran has been examined by VA in conjunction with this 
claim.   Accordingly, those aspects of the "duty to assist" 
are satisfied.  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as statements of the case and supplemental statements of 
the case that have been issued during the appellate process.  
See VCAA § 3(a), at 2096-97 (to be codified at 38 U.S.C. 
§ 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

Having determined that the notice and procedural requirements 
of the VCAA have been met with respect to the veteran's claim 
of entitlement to service connection for diarrhea due to an 
undiagnosed illness, the Board will address the merits of 
this claim.  Service connection for a Persian Gulf veteran's 
undiagnosed illness may be established upon showing that the 
veteran exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph 38 C.F.R. § 3.317 (b) (2000), provided 
that such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and 
cannot be attributed to any known clinical diagnosis by 
history, physical examination, and laboratory tests.  
38 C.F.R. § 3.317 (a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.   
38 C.F.R. § 3.317 (a)(2).  Further, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that (1) an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c).

The evidence shows that the veteran served on active duty in 
Southwest Asia from December 1990 to March 1991.  He contends 
that he has developed a gastrointestinal disorder manifested 
by diarrhea due to undiagnosed illness during this period of 
service.  After a review of the record, the Board finds that 
the evidence supporting the veteran's contentions with 
respect to this disorder and the evidence not supporting his 
contentions are in equipoise, and thus, giving him the 
benefit of the doubt, his claim for service connection for 
diarrhea due to undiagnosed illness is granted.

The Board notes that the veteran has sought treatment for his 
diarrhea continuously since 1996.  However, there is 
conflicting medical evidence as to the etiology of the 
veteran's present diarrhea.  Post service VA medical evidence 
dated in 1998 shows that the veteran's diarrhea is 
attributable to diagnosed conditions.  A January 1998 
statement from a VA physician indicates that the veteran had 
a non-specified colitis of unknown etiology.  Similarly, an 
April 1998 VA examination report contains a diagnosis of 
irritable bowel syndrome.  

While the aforementioned medical records indicate that the 
veteran's diarrhea is due to diagnosed conditions, subsequent 
VA medical evidence indicates that the veteran's diarrhea 
resulted from an unknown etiology.  VA postservice outpatient 
treatment records dated in December 1998 indicate that an 
assessment of chronic diarrhea variously due to unknown 
etiology and "Gulf War Syndr[ome]."  Similarly, a January 
1999 letter from a VA health care provider indicates that the 
etiology of the veteran's diarrhea was unknown; however, 
"per the most recent evaluation by gastroenterology, the 
consensus is that this diarrhea is due to a Gulf War 
Syndrome."

In light of the conflicting opinions regarding the etiology 
of the veteran's present diarrhea, the Board finds that, 
giving the veteran the benefit of the doubt, the veteran's 
present diarrhea is due to an undiagnosed illness 
attributable to his service in Southwest Asia, thereby 
warranting a grant of service connection.  38 C.F.R. §  3.317 
(2000).


ORDER

Service connection for diarrhea due to an undiagnosed illness 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA at 
§ 7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The duty to assist, as mandated by 
the VCAA, requires VA to make "reasonable efforts to obtain 
relevant records (including private records)" that are 
referenced by the veteran.  VCAA at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  

During a personal hearing conducted at the RO April 1999, the 
veteran indicated that he had received treatment at a VA 
medical facility in Decatur, Georgia, beginning in 1992.  
However, a review of the claims folder indicates that 
treatment records from this facility dated prior to 1994 are 
not associated with the claims folder.  The procurement of 
such pertinent VA medical evidence and/or reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers 
who have treated the veteran for his 
claimed service connected disorders. 
After securing the necessary releases, 
the RO should obtain these records.

In addition, the RO should obtain a 
complete copy of the veteran's treatment 
records from the VA medical facility in 
Decatur, Georgia. 

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
5.  If the decision with respect to the 
claims remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



